Order, so far as appealed from, unanimously reversed, with $20 costs and disbursements to the appellants, and the motion for an examination before trial of plaintiff as to items 1, 4, 5 and 6 of the notice of motion granted. The date for the examination to proceed to be fixed in the order, at which time all of plaintiff’s records pertinent to item 6 shall be produced for use pursuant to section 296 of the Civil Practice Act. Settle order on notice. Present — Glennon, J. P., Cohn, Callahan, Van Voorhis and Shientag, JJ.